Citation Nr: 1013951	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1947 to 
October 1949.  He died in November 2005.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied in an unappealed rating decision 
dated in June 2006.

2.  The evidence associated with the claims file subsequent 
to the June 2006 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C. § 1310, it must provide a detailed notice to the 
claimant. Specifically, the Court held that, under section 38 
U.S.C.      § 5103(a), the notice must include the following 
elements:  a statement of the conditions, if any, for which a 
veteran was service connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, to include Kent and Hupp-compliant notice, by 
letters mailed in and February 2008 and December 2009.  
Although the appellant was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim to reopen would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  
The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim. The Veteran's 
service treatment records and service personnel records are 
on file, as are treatment records from those VA and non-VA 
medical providers identified by the appellant as having 
relevant records.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

The Board acknowledges that the RO has not attempted to 
obtain a medical opinions regarding the possible relationship 
between the Veteran's death and his service, but notes that 
VA has no obligation to provide such an examination if new 
and material evidence has not been presented.  See 38 C.F.R. 
§ 3.159 (c)(4).  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the 
appellant.  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria

In general, rating decisions that are not timely appealed are 
considered final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009)
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.5.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Analysis

The appellant was initially denied service connection for the 
cause of the Veteran's death in a June 2006 rating decision.  
She filed an untimely appeal for this decision, and thus the 
decision became final in November 2007.  She now seeks to 
reopen the claim for service connection for the cause of the 
Veteran's death.

The pertinent evidence of record at the time of the June 2006 
rating decision consisted of the Veteran's service treatment 
records, the death certificate, medical reports from the Troy 
Community Hospital dated in November 2005, VA administrative 
and medical records dating from the 1950's, including 
outpatient treatment records from 1999 through January 2002, 
and a psychiatric examination report prepared by Albert Chen, 
M.D. dated in April 2002.  These records detailed the 
Veteran's lengthy history of schizophrenia, which originated 
in service.  The death certificate and records from the Troy 
Hospital evidence that the Veteran death was due to natural 
causes, with secondary causes of hyperlipedemia, abdominal 
aortic aneurysm, and congestive heart failure.  The Troy 
Hospital records also noted that the Veteran has been 
diagnosed with schizophrenia, but did not relate this 
disorder to the Veteran's death.  The RO denied service 
connection, as there was no evidence that the Veteran's 
schizophrenia, his only service-connected disability at the 
time of his death, materially contributed to his death.

Since the June 2006 RO decision, the following additional 
evidence was added to the record:  letters from the Veteran's 
daughters and friends outlining the Veteran's difficulties 
with his schizophrenia, copies of the April 2002 psychiatric 
examination report, VA outpatient treatment records through 
September 2002 indicating continued treatment for his 
psychiatric disability, and a statement from the appellant 
indicating her belief that the Veteran's schizophrenia 
contributed to his death because he refused to seek medical 
treatment for his various disabilities due to fear of medical 
personnel and facilities.  

In sum, the newly submitted medical evidence and letters from 
family members and friends largely revolve around the 
Veteran's diagnosis and treatment of his schizophrenia.  The 
records pertaining to the Veteran's psychiatric condition are 
essentially cumulative and redundant of evidence already 
submitted to the RO before the June 2006 rating decision, 
which detailed the Veteran's treatment for his schizophrenia.  
Evidence of this condition has thus already been considered 
in the RO's previous decisions.

Moreover, the Board is of the opinion that these pieces of 
evidence do not relate to an unestablished fact necessary to 
substantiate the claim.  There is no medical opinion 
providing a link between the Veteran's active service and the 
conditions that were listed as causes of death, including 
hyperlipedemia, abdominal aortic aneurysm, and congestive 
heart failure.  Furthermore, there is no competent evidence 
that the service-connected schizophrenia played a causal role 
in his death.

The Board has considered the appellant's contention that the 
Veteran's schizophrenia played a role in his death, as it 
caused him to forego medical treatment for his conditions.  
Her lay statements are insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Although the Troy Hospital reports list 
schizophrenia as one of the Veteran's diagnosed condition, 
that condition is not identified as a contributing factor on 
the death certificate, and there is no other medical evidence 
of record suggesting that it contributed to his death.

In conclusion, the evidence received since the June 2006 
rating decision is cumulative of evidence already considered 
in the prior final denial, does not relate to an 
unestablished fact necessary to substantiate the claim, or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material, and reopening of the claim is not in order


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for the 
cause of the Veteran's death is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


